476 F.2d 972
In the Matter of Bernard Christian SLAUGHTERv.Andrew J. WINSTON.Bernard Christian SLAUGHTER, Appellant,v.CITY OF RICHMOND, Appellee.
No. 72-2371.
United States Court of Appeals,Fourth Circuit.
Argued April 2, 1973.Decided May 1, 1973.

JeRoyd X. Greene, Richmond, Va., for appellant.
James R. Saul, Asst. City Atty., for the City of Richmond (Conrad B. Mattox, Jr., City Atty., for the City of Richmond, on brief) for appellee.
Before HAYNSWORTH, Chief Judge, RUSSELL, Circuit Judge, and BLAIR, District Judge.
PER CURIAM:


1
For reasons sufficiently appearing in the opinion of the District Judge, 347 F.Supp. 1221, we conclude that under Virginia law an appropriation of funds by the City of Richmond for the operation of its jails and Office of City Sergeant did not create an ordinary debt subject to garnishment.